Citation Nr: 0309136	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  94-41 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for breathing problems.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for joint pain.

5.  Entitlement to service connection for chronic fatigue 
syndrome.

6.  Entitlement to service connection for numbness in the 
lower extremities.

7.  Entitlement to service connection for muscle weakness.

8.  Entitlement to service connection for memory 
loss/difficulty concentrating.

9.  Entitlement to service connection for ear problems.

10.  Entitlement to service connection for dizziness/balance 
problems.

11.  Entitlement to service connection for gastrointestinal 
problems.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on several periods of active duty for 
training, and on active duty from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied service connection for a variety of disabilities.  The 
veteran responded with a timely Notice of Disagreement, and 
was afforded a Statement of the Case.  She then perfected her 
appeal with the timely filing of a substantive appeal.  

This appeal was previously presented to the Board in July 
2000, at which time it was remanded for additional 
development.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran had active duty in the Southwest Asia theater 
of operations during the Persian Gulf War.  

3.  The objective evidence of record demonstrates a current 
diagnosis of fibromyalgia which manifests to a compensable 
degree, without supervening cause, for a period in excess of 
six months, following the veteran's service in the Persian 
Gulf.  

4.  The objective evidence of record demonstrates a current 
diagnosis of chronic fatigue syndrome which manifests to a 
compensable degree, without supervening cause, for a period 
in excess of six months, following the veteran's service in 
the Persian Gulf.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for 
fibromyalgia are met.  38 U.S.C.A. §§ 1117, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.317, 3.326, 4.71a (2002).  

2.  The criteria to establish service connection for chronic 
fatigue syndrome are met.  38 U.S.C.A. §§ 1117, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.317, 3.326, 4.88a, 4.88b (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the October 1994 
Statement of the Case, the various Supplemental Statements of 
the Case, and December 2002 letter to the veteran notifying 
her of the VCAA, she has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that she must supply and the evidence that the VA would 
attempt to obtain.  The veteran has reported that she 
receives medical care at the VA medical center in Birmingham, 
Alabama.  Because VA medical treatment has been reported by 
the veteran, these records were obtained.  Private medical 
records have also been obtained from HealthSouth, the 
University of Alabama School of Medicine, and the Norwood 
Clinic as such evidence has been indicated by the veteran.  
The veteran has not otherwise identified any additional 
evidence not already associated with the claims folder that 
is obtainable.  Finally, she has been afforded recent VA 
medical examinations in conjunction with her claims; for 
these reasons, her appeals are ready to be considered on the 
merits.  

With respect to the law applicable to the veteran's claim, in 
1994, the "Persian Gulf War Veterans' Act," Title I of the 
"Veterans' Benefits Improvements Act of 1994," Public Law 
103-446, was enacted.  That statute added § 1117 to Title 38, 
United States Code, authorizing the VA to compensate any 
Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asian theater of operations during the Persian Gulf 
War.  

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  As originally constituted, 
the regulation established the presumptive period as not 
later than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  This was later extended to December 31, 2001 and later 
still to December 31, 2006.  66 Fed. Reg. 56,614 (November 9, 
2001) (to be codified as amended at 38 C.F.R. § 3.317).  The 
revised regulation is as follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
* * *
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia Theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

66 Fed. Reg. 56,614 (November 9, 2001) (to be codified as 
amended at 38 C.F.R. § 3.317).  

Subsequently, a new law was passed which amended the statutes 
affecting compensation for disabilities occurring in Persian 
Gulf War veterans.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 
Veterans Education and Benefits Expansion Act of 2001, Public 
Law 107-103, 115 Stat. 976 (2001).  These changes became 
effective on March 1, 2002.  Among other things, these 
changes revised the term "chronic disability" to 
"qualifying chronic disability," and included an expanded 
definition of "qualifying chronic disability" to include 
(a) an undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  As with any claim, 
when there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

I.  Service connection - Joint Pain

The veteran seeks service connection for joint pain, claimed 
as secondary to an undiagnosed illness.  Because the 
veteran's multiple joint pain has been attributed to a known 
clinical diagnosis, fibromyalgia, service connection would 
not be warranted for joint pain as an undiagnosed illness 
under 38 C.F.R. § 3.317.  However, as is noted above, 
38 U.S.C.A. § 1117 was recently amended to include medically 
unexplained chronic multi-symptom illnesses such as 
fibromyalgia.  Therefore, if the evidence of record reflects 
such a diagnosis, without supervening cause, service 
connection for fibromyalgia is warranted.  38 U.S.C.A. § 1117 
(West 2002).  

On an April 1991 service separation medical history 
questionnaire, the veteran reported a positive history of 
swollen or painful joints.  She reported increased knee and 
elbow pain throughout the day.  A concurrent physical 
examination was negative for any abnormalities of those 
joints.  

A December 1993 VA medical examination was afforded the 
veteran, at which time she reported a history of multiple 
joint pain.  All laboratory tests were essentially negative.  
No musculoskeletal disability was diagnosed at that time.  

A January 1997 VA clinical notation reflects the possibility 
of fibromyalgia.  This diagnosis was confirmed in March 1999, 
at which time her fibromyalgia was characterized as stable 
with non-steroidal anti-inflammatory medication.   

When the veteran was examined in August 2000 pursuant to the 
Board's July 2000 remand order, she reported joint pain in 
her hands, feet, and all major joints.  Objective examination 
revealed complaints of tenderness over all major joints, but 
no limitation of motion.  Polyarthralgia was diagnosed.  

A diagnosis of fibromyalgia to a compensable degree requires 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms which require, at 
minimum, continuous medication to control.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5025 (2002).  According to the 
evidence of record, the veteran's fibromyalgia results in 
joint pain in multiple locations, and requires the use of 
non-steroidal anti-inflammatory medication to control. 
Therefore, the veteran has fibromyalgia to a compensable 
degree.  

Because the veteran has a current diagnosis of fibromyalgia, 
to a compensable degree for a period in excess of six months, 
for which no supervening cause has been demonstrated, service 
connection for this disability is warranted.  

II. Service connection - Chronic Fatigue Syndrome

The veteran seeks service connection for chronic fatigue 
syndrome, which she attributes to her service in the Persian 
Gulf.  

The veteran's post-service medical treatment records reflect 
numerous complaints of generalized fatigue, beginning in 
approximately 1993.  Chronic fatigue syndrome was first 
suspected in early 1996, according to a January 1996 VA 
outpatient treatment records.  In the late 1990's, the 
veteran went from full- to part-time employment, allegedly 
due to her chronic fatigue.  In July 2000, the Board remanded 
the veteran's claim to the RO to determine if chronic fatigue 
syndrome was in fact present, and whether this disability had 
any nexus with the veteran's service.  On VA examination in 
August 2000, the examiner confirmed a diagnosis of chronic 
fatigue syndrome, but did not offer a date of onset or 
otherwise discuss the etiology of this disability.  

As is noted above, 38 U.S.C.A. § 1117 was recently amended to 
include medically unexplained chronic multi-symptom illnesses 
such as chronic fatigue syndrome.  For VA purposes, the 
diagnosis of chronic fatigue syndrome requires:

(1) new onset of debilitating fatigue severe enough to 
reduce daily activity to less than 50 percent of the 
usual level for at least six months; 
(2) the exclusion, by history, physical examination, and 
laboratory tests, of all other clinical conditions that 
may produce similar symptoms; and 
(3) six or more of the following: 
(i) acute onset of the condition, (ii) low grade fever, 
(iii) nonexudative pharyngitis, (iv) palpable or tender 
cervical or axillary lymph nodes, (v) generalized muscle 
aches or weakness, (vi) fatigue lasting 24 hours or 
longer after exercise, (vii) headaches (of a type, 
severity, or pattern that is different from headaches in 
the pre-morbid state), (viii) migratory joint pains, 
(ix) neuropsychologic symptoms, (x) sleep disturbance.

38 C.F.R. § 4.88a (2002).  

While the August 2000 examiner did not explicitly delineate 
which symptoms have been exhibited by the veteran, the Board 
notes that the veteran's voluminous VA outpatient treatment 
records confirm the diagnosis of chronic fatigue syndrome.  
VA clinical treatment records confirm repeated complaints of 
headaches, generalized muscle weakness, fatigue lasting 24 
hours or more after exertion, migratory joint pain, 
neuropsychologic symptoms (in the present case, diagnosed as 
depression), and sleep disturbances.  Additionally, the 
veteran has received sufficient physical examination and 
laboratory testing to exclude all other clinical conditions 
that may produce similar symptoms.  Therefore, the Board 
accepts the examiner's diagnosis of chronic fatigue syndrome 
as within VA regulations.  Additionally, because the 
veteran's symptoms of chronic fatigue syndrome result in 
incapacitating episodes lasting at least a week or more in 
length, her chronic fatigue syndrome is recognized as 
manifest to a compensable degree.  See 38 C.F.R. § 4.88b, 
Diagnostic Code 6354 (2002).  

As is noted above, the examiner who performed the August 2000 
VA medical examination failed to discuss the etiology of her 
chronic fatigue syndrome.  Nevertheless, the veteran has 
reported a history of fatigue, verified by numerous objective 
medical records, for several years, beginning in 1993.  
Additionally, no contrary evidence, or evidence of a 
supervening condition, is of record.  Therefore, in light of 
38 U.S.C.A. § 5107, the Board finds the medical evidence 
sufficient to support a grant of service connection for 
chronic fatigue syndrome.  


ORDER

Entitlement to service connection for fibromyalgia is 
granted.  

Entitlement to service connection for chronic fatigue 
syndrome is granted.  


REMAND

In December 2002, the Board sent appellant a letter detailing 
the changes in the law brought about by the VCAA, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2).  Shortly 
thereafter, the Board received VA outpatient treatment 
records from the Birmingham VA medical center, forwarded at 
the direction of the appellant.  No waiver of agency of 
original jurisdiction consideration accompanied this new 
evidence.  Subsequently, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit").  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  Therefore, this case must be returned to the 
RO for initial consideration of the additional evidence.  
Although the Board sincerely regrets the additional delay, 
the Federal Circuit has stated, "[E]ven though the 
amendments to § 19.9 may further the VA's stated objective of 
efficiency, striking the sensible balance between decreasing 
appeal processing times and the competing public policy of 
protecting an appellant's right to due process is a matter 
for Congress . . . ."  Id., slip op. at 13, 2003 U.S. App. 
LEXIS 8275, at *22 (emphasis added).

Next, the Board also observes that the veteran seeks service 
connection for sinusitis.  The record reflects a June 1992 
in-service diagnosis of sinusitis, as well as an August 2000 
diagnosis of "chronic sinusitis."  However, no medical 
opinion has been offered on the matter of whether a nexus 
exists between the veteran's in-service bout of sinusitis, 
and the August 2000 diagnosis.  Because a medical examination 
is necessary to address these issues, a remand by the Board 
is required by law.  38 U.S.C.A. § 5103(d) (West 2002).  

In order to ensure due process to the veteran, this case must 
be REMANDED for the following development: 

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully satisfied.  See also 66 Fed. 
Reg. 45620-32 (August 29, 2001) (codified at 
38 C.F.R. § 3.159).

2.  The RO must schedule the veteran for a VA 
ear/nose/throat examination to determine the 
etiology of the veteran's sinusitis.  As part of 
the examination, the examiner should review the 
veteran's medical records, including the following:
a) the June 1992 in-service diagnosis of 
sinusitis (marked in the claims folder with a 
yellow post-it note inscribed "DX: 
sinusitis")
b) the December 1993 VA medical examination 
report with a diagnosis of occasional 
sinusitis (marked with a yellow tab inscribed 
"12/93 VAX-sinuses")
c) the August 2000 VA medical examination 
report with a diagnosis of chronic sinusitis 
(marked in the claims folder with a yellow tab 
inscribed "8/2000 VAX")
After reviewing the medical evidence of record, the 
examiner should state whether it is as likely as 
not the veteran's sinusitis began during active 
duty for training in June 1992, or during any other 
period of active military service.  The medical 
basis for the examiner's opinion should also be 
discussed.  Send the claims folder to the 
examiner(s) for review.

3.  After the development requested above 
has been completed to the extent 
possible, as well as any other 
development deemed necessary by the RO 
after review of the record, the RO should 
again consider the veteran's claims in 
light of the additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



	(CONTINUED ON NEXT PAGE)


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



